           Case 1:18-cv-09712-JPO Document 29 Filed 11/20/18 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

PATRICK DONOHUE, as Parent and Natural Guardian of
S.J.D.; PATRICK DONOHUE, individually,                                      NOTICE OF MOTION TO
                                                                            DISMISS
                                                           Plaintiffs,
                                                                            No. 18 CV 9712 (DAB)
                              -against-

MICHAEL KENNEDY LLOYD; CITY OF NEW YORK;
NEW YORK CITY DEPARTMENT OF EDUCATION;
STATE OF NEW YORK; NEW YORK STATE BOARD
OF REGENTS; and NEW YORK STATE EDUCATION
DEPARTMENT,

                                                         Defendants.

----------------------------------------------------------------------- x


                 TAKE NOTICE that, upon the accompanying Defendants City of New York and

New York City Department of Education’s Memorandum of Law in Support of Their Motion to

Dismiss, dated November 20, 2018, and upon all other papers and proceedings had herein,

Defendant the City of New York (“the City”) and Defendant New York City Department of

Education (“DOE”) (collectively, “Municipal Defendants”), by their attorney, Zachary W.

Carter, Corporation Counsel of the City of New York, will move this Court before the Honorable

Deborah A. Batts of the United States District Court for the Southern District of New York at the

United States Courthouse located at 500 Pearl Street, in New York, New York, on a date and

time to be determined by the Court, for an order pursuant to Rule 12 of the Federal Rules of Civil

Procedure dismissing the claims against Municipal Defendants in their entirety, and granting

such other and further relief as the Court deems just and proper.

                 Municipal Defendants’ Motion should be granted on the grounds that (1) the City

of New York is uninvolved in this matter; (2) Plaintiffs lack standing; (3) the Court lacks subject
          Case 1:18-cv-09712-JPO Document 29 Filed 11/20/18 Page 2 of 3




matter jurisdiction over Plaintiffs’ federal claims; (4) Plaintiffs fail to state a claim upon which

relief may be granted under the Americans with Disabilities Act and the Rehabilitation Act; and

(5) the Court should decline to exercise supplemental jurisdiction over Plaintiffs’ claims under

New York law.

               TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b), Plaintiffs’

opposing affidavits and answering memoranda, if any, shall be served upon Defendant within

fourteen days, and Defendant’s reply affidavits and memoranda of law, if any, shall be served

within seven days after service of Plaintiffs’ answering papers.

Dated:         November 20, 2018
               New York, New York


                                              ZACHARY W. CARTER
                                              Corporation Counsel of the City of New York
                                              Attorney for Defendant New York City Department
                                                of Education
                                              100 Church Street, Room 2-305
                                              New York, NY 10007
                                              t: (212) 356-2649
                                              f: (212) 356-8760
                                              e: dthayer@law.nyc.gov


                                              By:     /s/ David S. Thayer
                                                      DAVID S. THAYER
                                                      Assistant Corporation Counsel




                                                -2-
        Case 1:18-cv-09712-JPO Document 29 Filed 11/20/18 Page 3 of 3




To:   Via ECF
      Ralph M. Gerstein, Esq.
      Law Office of Ralph Gerstein
      12 Canoe Brook Drive
      West Windsor, NJ 08550
      Counsel for Plaintiffs

      Via ECF
      Monica A. Connell, Esq.
      New York State Office of the Attorney General
      28 Liberty Street, 15th Floor
      New York, NY 10005
      Counsel for Defendants State of New York, New York State
       Board of Regents, and New York State Education Department




                                          -3-
